                                                                   1   Jeffrey N. Pomerantz (CA Bar No. 143717)
                                                                       Jeremy V. Richards (CA Bar No. 102300)
                                                                   2   Malhar S. Pagay (CA Bar No. 189289)
                                                                       Pachulski Stang Ziehl & Jones LLP
                                                                   3   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, CA 90067
                                                                   4   Telephone: 310.277.6910
                                                                       Facsimile: 310.201.0760
                                                                   5   Email: jpomerantz@pszjlaw.com
                                                                               jrichards@pszjlaw.com
                                                                   6           mpagay@pszjlaw.com

                                                                   7   Henry C. Kevane (CA Bar No. 125757)
                                                                       Pachulski Stang Ziehl & Jones LLP
                                                                   8   150 California St., 15th Floor
                                                                       San Francisco, CA 94111
                                                                   9   Telephone: 415.263.7000
                                                                       Facsimile: 415.263.7010
                                                                  10   Email: hkevane@pszjlaw.com

                                                                  11   Proposed Attorneys for Home Loan Center, Inc.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                UNITED STATES BANKRUPTCY COURT
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                NORTHERN DISTRICT OF CALIFORNIA
                                           ATTORNEYS AT LAW




                                                                  14                                            SAN JOSE DIVISION

                                                                  15   In re:                                               Case No.: 19-51455 (MEH)

                                                                  16   HOME LOAN CENTER, INC.,                              Chapter 11

                                                                  17                                  Debtor.               MOTION FOR ORDER APPROVING
                                                                                                                            PROCEDURES REGARDING
                                                                  18                                                        ASSIGNMENTS/FORECLOSURE
                                                                                                                            ACTIONS
                                                                  19
                                                                                                                            Hearing Date:
                                                                  20
                                                                                                                            Date:    August 29, 2019
                                                                  21                                                        Time:    10:30 a.m. (Pacific Time)
                                                                                                                            Place:   Courtroom 3020
                                                                  22                                                                 280 South First Street
                                                                                                                                     San Jose, CA 95113
                                                                  23                                                        Judge:   Hon. M. Elaine Hammond
                                                                  24

                                                                  25            Home Loan Center, Inc., the above-captioned debtor and debtor in possession (the
                                                                  26   “Debtor”), hereby files this motion (the “Motion”) for the entry of an order approving procedures
                                                                  27   with respect to certain home loans originated and sold by the Debtor (the “Sold Home Loans”),
                                                                  28   authorizing but not requiring (a) the execution by the Debtor of recordable assignments of the deeds


                                                                   Case: 19-51455         Doc# 47   Filed: 08/05/19   Entered: 08/05/19 16:27:57       Page 1 of 25
                                                                       DOCS_LA:323484.3 36859/002
                                                                   1   of trust securing the Sold Home Loans (each, a “DOT Assignment”), in each case for the benefit of

                                                                   2   the investor who purchased the applicable Sold Home Loan from the Debtor; and (b) the Debtor’s

                                                                   3   entry into stipulations effectuating relief from the automatic stay (each, a “RFS Stipulation”) with

                                                                   4   respect to third party loan foreclosure actions wherein the Debtor is a defendant solely in its capacity

                                                                   5   as the holder of a lien on title which secures a Sold Home Loan and in which actions the Debtor

                                                                   6   otherwise, the best of the Debtor’s knowledge, has no direct or indirect economic interest (the

                                                                   7   “Third Party Loan Foreclosure Actions”).

                                                                   8
                                                                               This Motion is based on the Memorandum of Points and Authorities set forth herein, the
                                                                   9
                                                                       accompanying declaration of Matthew English (the “English Declaration”), and such oral and
                                                                  10
                                                                       documentary evidence as may be presented at the hearing regarding the Motion. In support of the
                                                                  11
                                                                       Motion, the Debtor respectfully represents the following:
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                                                                          I.
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                                 JURISDICTION
                                                                  14
                                                                               The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This
                                                                  15
                                                                       matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue is proper pursuant
                                                                  16
                                                                       to 28 U.S.C. §§ 1408 and 1409.
                                                                  17
                                                                               The statutory bases for the relief requested herein are sections 105, 362, and 363 of chapter
                                                                  18
                                                                       11 of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”) and
                                                                  19
                                                                       Rules 4001(a)(1) and (d)(1)(A)(2) and 6004 of the Federal Rules of Bankruptcy Procedure (the
                                                                  20
                                                                       “Bankruptcy Rules”).
                                                                  21
                                                                                                                         II.
                                                                  22
                                                                                                       SUMMARY OF RELIEF SOUGHT
                                                                  23
                                                                               The Debtor seeks an order approving procedures with respect to the Debtor’s Sold Home
                                                                  24
                                                                       Loans, authorizing but not requiring the Debtor to (a) execute recordable DOT Assignments,
                                                                  25
                                                                       substantially in the form annexed hereto as Exhibit B (or, where necessary, such other form as may
                                                                  26
                                                                       be customary in the relevant jurisdiction where such assignment must be recorded), assigning deeds
                                                                  27
                                                                       of trust securing the Sold Home Loans to the parties who purchased such Sold Homes Loans from
                                                                  28
                                                                       the Debtor, for which a lien release or assignment request is received by the Debtor and the Debtor

                                                                   Case: 19-51455         Doc# 47   Filed: 08/05/192 Entered: 08/05/19 16:27:57          Page 2 of 25
                                                                       DOCS_LA:323484.3 36859/002
                                                                   1   has verified having sold the loan pursuant to a review of the mortgage loan tape,1 upon seven (7)

                                                                   2   days’ calendar notice to parties in interest as described herein, without further Court order; and

                                                                   3   (b) enter into RFS Stipulations with respect to Third Party Loan Foreclosure Actions where the

                                                                   4   Debtor has verified having sold the applicable loan pursuant to a review of the mortgage loan tape

                                                                   5   and in which action the Debtor otherwise, to the best of the Debtor’s knowledge, has no direct or

                                                                   6   indirect economic interest, substantially in the form annexed hereto as Exhibit D, with such relief to

                                                                   7   be deemed effective upon seven (7) days’ calendar notice to parties in interest. A proposed form of

                                                                   8   order granting the relief sought herein is annexed hereto as Exhibit A.

                                                                   9            As discussed in further detail below, the Debtor did not routinely record assignments of the

                                                                  10   deeds of trust securing the Sold Home Loans and, thus, the Debtor remains on title as the lien holder,

                                                                  11   despite the fact that the Debtor no longer owns the underlying loans. This gives rise to two ongoing
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   operations tasks for the Debtor: First, there is a significant backlog of requests for lien releases or
                                        LOS ANGELES, CALIFORNIA




                                                                  13   assignments from homeowners that borrowed from the Debtor and who are now seeking to refinance
                                           ATTORNEYS AT LAW




                                                                  14   their Sold Home Loans that need to be processed.2 Second, the Debtor is named as a defendant in

                                                                  15   numerous state court foreclosure actions around the country, which actions have been stayed by the

                                                                  16   bankruptcy filing but in which the estate has no actual economic interest.3

                                                                  17            Given the substantial number of Sold Home Loans, obtaining Court approval of each DOT

                                                                  18   Assignment4 and RFS Stipulation (and/or resolving motions for relief from the automatic stay that

                                                                  19   may be brought by the plaintiffs in the Third Party Foreclosure Actions) would impose unnecessary

                                                                  20   burdens on the Debtor and the Court and result in costs to the estate that would correspondingly

                                                                  21   decrease the estate’s resources. In an effort to minimize the postpetition expenses associated with

                                                                  22   1
                                                                         As discussed below, the mortgage loan tape recorded contemporaneously with each loan sale transaction the identity of
                                                                       the buyer of the Sold Home Loan, the date of sale, and the loan amount.
                                                                  23   2
                                                                         As of the Petition Date, the Debtor is aware of a significant number of such pending requests and has been receiving a
                                                                  24   few new requests each month.
                                                                       3
                                                                         Customarily, prepetition the Debtor would allow default judgments to be entered in such foreclosure actions where the
                                                                  25   Debtor was only a nominal defendant by virtue of it having sold the loan. On occasion, a default judgment awarded
                                                                       costs against the Debtor. As discussed below, the proposed form of RFS Stipulation would be conditioned upon a
                                                                  26   release of any and all claims of the plaintiff against the estate, including, without limitation, awards of attorneys’ fees
                                                                       and costs in the foreclosure action.
                                                                  27   4
                                                                         The Debtor’s proposed DOT Assignments to enable refinancing by the borrowers would arguably be within the
                                                                       ordinary course of the Debtor’s business. In an abundance of caution, however, the Debtor is seeking Court
                                                                  28   authorization to execute such assignments pursuant to section 363(b)(1) of the Bankruptcy Code, particularly given the
                                                                       significant backlog of requests that need to be processed at this time.

                                                                   Case: 19-51455         Doc# 47        Filed: 08/05/193 Entered: 08/05/19 16:27:57                     Page 3 of 25
                                                                       DOCS_LA:323484.3 36859/002
                                                                   1   the DOT Assignments and RFS Stipulations and the costs attendant to effectuating the same, the

                                                                   2   Debtor seeks approval of the following procedures (the “DOT Assignment/Third Party

                                                                   3   Foreclosure Action Procedures”):

                                                                   4                    a.          DOT Assignment Notice. The Debtor will file a notice (the “DOT
                                                                                                    Assignment Notice”) setting forth the proposed assignment of one or more
                                                                   5
                                                                                                    deeds of trust and will serve the DOT Assignment Notice via overnight
                                                                   6                                delivery service, email or fax on (i) the Office of the United States Trustee
                                                                                                    and (ii) the twenty largest unsecured creditors or, in lieu thereof, counsel to
                                                                   7                                any official committee appointed in the case (collectively, the “DOT
                                                                                                    Assignment/RFS Notice Parties”).
                                                                   8
                                                                                        b.          Content of DOT Assignment Notice. The DOT Assignment Notice shall be
                                                                   9                                substantially in the form attached as Exhibit C to the Motion (or, where
                                                                  10                                necessary, such other form as may be customary in the relevant jurisdiction
                                                                                                    where such assignment must be recorded). As to each deed of trust to be
                                                                  11                                assigned, the DOT Assignment Notice shall set forth the following
                                                                                                    information, based on the best of the Debtor’s information: (i) the loan
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                origination date, (ii) the amount borrowed, (iii) the property address, (iv) the
                                                                                                    date the Debtor sold the loan, and (v) the identity of the loan
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                    purchaser/proposed assignee of the deed of trust.
                                                                  14
                                                                                        c.          Objections to a DOT Assignment. Should a party in interest object to the
                                                                  15                                Debtor’s proposed assignment of a deed of trust, such party must file and
                                                                                                    serve a written objection (an “Objection”) so that it is filed with this Court
                                                                  16                                and actually received by the following parties (the “Objection Notice
                                                                                                    Parties”) no later than seven (7) calendar days after the date the DOT
                                                                  17                                Assignment Notice is filed: (i) the Debtor, Arch & Beam Global, LLC, 2500
                                                                  18                                Camino Diablo, Ste. 110, Walnut Creek, California 94597 (Attn: Matthew
                                                                                                    English); (ii) counsel to the Debtor, Pachulski Stang Ziehl & Jones LLP,
                                                                  19                                10100 Santa Monica Blvd., 13th Floor, Los Angeles, California, 90067, Attn:
                                                                                                    Jeffrey N. Pomerantz, Esq., Jeremy V. Richards, Esq., Malhar S. Pagay, Esq.,
                                                                  20                                and Pachulski Stang Ziehl & Jones LLP, 150 California Street, 15th Floor, San
                                                                                                    Francisco, California, 94111, Attn: Henry C. Kevane, Esq.; (iii) counsel to
                                                                  21                                any official committee of unsecured creditors appointed in this case; and
                                                                  22                                (iv) emailed to loan.support@homeloancenterinc.com. Each Objection must
                                                                                                    state with specificity the ground for objecting to the proposed deed of trust
                                                                  23                                assignment. If no Objection to a DOT Assignment Notice is timely filed and
                                                                                                    served, the Debtor may execute and consummate the applicable DOT
                                                                  24                                Assignment without further order of the Court.
                                                                  25                    d.          RFS Stipulations, Objections Thereto. The Debtor may enter a RFS
                                                                  26                                Stipulation with respect to each pending or future Third Party Foreclosure
                                                                                                    Action in which the Debtor is a defendant, provided that the Debtor (i) has
                                                                  27                                verified the sale of the applicable Sold Home Loan pursuant to a review of the
                                                                                                    mortgage loan tape, and (ii) otherwise, to the best of the Debtor’s knowledge,
                                                                  28                                has no direct or indirect economic interest in the outcome of the Third Party
                                                                                                    Foreclosure Action. Each RFS Stipulation shall provide for a mutual release

                                                                   Case: 19-51455         Doc# 47        Filed: 08/05/194 Entered: 08/05/19 16:27:57            Page 4 of 25
                                                                       DOCS_LA:323484.3 36859/002
                                                                   1                                of claims, including without limitation any claims of the plaintiff against the
                                                                                                    Debtor or the estate for attorneys’ fees and expenses that may be awarded to
                                                                   2                                the plaintiff in the Third Party Foreclosure Action. The Debtor shall file the
                                                                   3                                RFS Stipulation with the Court and serve it on the DOT Assignment/RFS
                                                                                                    Notice Parties by overnight delivery service, email, or facsimile. If no
                                                                   4                                objection is received by the Objection Notice Parties within seven (7) calendar
                                                                                                    days of filing, the relief set forth in the RFS Stipulation shall be deemed
                                                                   5                                immediately effective.
                                                                   6                    e.          Effects of Filing an Objection to a DOT Assignment Notice or RFS
                                                                                                    Stipulation. If a timely Objection to a DOT Assignment Notice or RFS
                                                                   7
                                                                                                    Stipulation is filed and received in accordance with the DOT
                                                                   8                                Assignment/Third Party Foreclosure Action Procedures, the Debtor shall
                                                                                                    schedule a hearing on such Objection and shall provide at least seven (7)
                                                                   9                                days’ notice of such hearing to the objecting party and the Objection Notice
                                                                                                    Parties. If a hearing is set on a timely Objection to a DOT Assignment and
                                                                  10                                the Court ultimately upholds the Debtor’s determination to assign the
                                                                                                    applicable deed of trust, then the Debtor may execute and consummate the
                                                                  11
                                                                                                    applicable DOT Assignment. If a hearing is set on a timely Objection to a
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                RFS Stipulation and the Court ultimately upholds the Debtor’s determination
                                                                                                    to grant relief from the automatic stay as to the applicable Third Party
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                Foreclosure Action, the applicable RFS Stipulation shall become immediately
                                           ATTORNEYS AT LAW




                                                                                                    effective.
                                                                  14
                                                                                        f.          Consent Orders. Any Objection may be resolved without a hearing by an
                                                                  15
                                                                                                    order of this Court submitted on a consensual basis by the Debtor, with the
                                                                  16                                consent of the objecting party.
                                                                                                                              III.
                                                                  17
                                                                                                                            FACTS
                                                                  18
                                                                       A.      Background
                                                                  19
                                                                               On July 21, 2019 (the “Petition Date”), the Debtor filed with this Court a voluntary petition
                                                                  20
                                                                       for relief under chapter 11 of the Bankruptcy Code. No request has been made for the appointment
                                                                  21
                                                                       of a trustee or an examiner in this chapter 11 case, and no official committee has yet been appointed
                                                                  22
                                                                       by the Office of the United States Trustee.
                                                                  23
                                                                               The factual background regarding the Debtor, including its historical business operations and
                                                                  24
                                                                       the events precipitating the commencement of its chapter 11 case, is set forth in detail in the
                                                                  25
                                                                       Declaration of Matthew English in Support of the Debtor’s Motion for Relief from the Automatic
                                                                  26
                                                                       Stay Under 11 U.S.C. § 362 to Prosecute Appeal of Adverse Judgment [Docket No. 19], filed on
                                                                  27
                                                                       July 24, 2019 (the “English RFS Declaration”).
                                                                  28


                                                                   Case: 19-51455         Doc# 47        Filed: 08/05/195 Entered: 08/05/19 16:27:57          Page 5 of 25
                                                                       DOCS_LA:323484.3 36859/002
                                                                   1   B.      Facts Pertinent to the Motion

                                                                   2           Prior to the sale of substantially all of its assets to Discover Bank in 2012, as described in the

                                                                   3   English RFS Declaration, the Debtor originated and processed consumer mortgage loans, which it

                                                                   4   sold in the secondary market. Prior to the cessation of its operations, the Debtor originated

                                                                   5   approximately 234,000 loans. In the ordinary course of business, the details of the sale of its loans,

                                                                   6   including inter alia the date of sale, the identity of the buyer, and the amount of the loan, were

                                                                   7   recorded and stored electronically on what is referred to as the “mortgage loan tape.”

                                                                   8           When the Debtor sold its mortgage loans, it typically did not record formal assignments of

                                                                   9   the deeds of trust to the investors that purchased the loans. As a result, the Debtor continues to be

                                                                  10   listed on title of real properties across the country as a lien holder. The lack of recorded assignments

                                                                  11   has the following effects:
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           First, the Debtor has received a significant number of pending requests and has been
                                        LOS ANGELES, CALIFORNIA




                                                                  13   receiving a few new requests each month for lien release or assignment requests from borrowers
                                           ATTORNEYS AT LAW




                                                                  14   who are trying to refinance their loans and for whose properties the Debtor is still on title as a lien

                                                                  15   holder. These requests need to be processed. The Debtor is not in a position to release the liens

                                                                  16   directly, however, as it sold the underlying loans and assigned the rights in the liens, typically as

                                                                  17   soon as within a few days to a couple of weeks of closing of the loan. Accordingly, as described

                                                                  18   above, the Debtor is proposing procedures which would enable the Debtor to execute recordable

                                                                  19   DOT Assignments for the benefit of the buyers of the Sold Home Loans with respect to the pending

                                                                  20   requests as well for any future requests received by the Debtor in the ordinary course, provided that

                                                                  21   the Debtor can verify the loans as having been sold pursuant to a review of the mortgage loan tape.

                                                                  22           Second, the Debtor is named as a defendant in multiple pending foreclosure actions around

                                                                  23   the country wherein the plaintiff asserts an interest in the property that served as collateral for a Sold

                                                                  24   Home Loan. The Debtor has no economic interest in the outcome of these proceedings since the

                                                                  25   underlying loans and security interests have been sold. Consequently, the Debtor’s policy prior to

                                                                  26   the Petition Date had been to let the plaintiffs take default judgments, which occasionally has

                                                                  27   resulted in the imposition of court costs on the Debtor. The Debtor proposes the procedures herein,

                                                                  28   which would grant relief from the automatic stay to enable default judgments to be entered against


                                                                   Case: 19-51455         Doc# 47   Filed: 08/05/196 Entered: 08/05/19 16:27:57            Page 6 of 25
                                                                       DOCS_LA:323484.3 36859/002
                                                                   1   the Debtor postpetition, in exchange for releases of the plaintiffs’ claims against the estate that

                                                                   2   would bar claims for attorneys’ fees and costs that might otherwise be awarded in any resulting

                                                                   3   default judgments.

                                                                   4                                                     IV.

                                                                   5                            MEMORANDUM OF POINTS AND AUTHORITIES

                                                                   6   A.      The DOT Assignment/Third Party Foreclosure Action Procedures Should be Approved
                                                                   7           1.       Effectuating the DOT Assignments Pursuant to the Proposed Procedures
                                                                   8                    Complies with Section 363 of the Bankruptcy Code
                                                                   9           Unless the court orders otherwise, the debtor may use, sell or lease property of the estate in
                                                                  10   the ordinary course of business without notice or a hearing. 11 U.S.C. § 363(c)(1). In contrast, a
                                                                  11   debtor may only use, sell or lease property of the estate after notice and a hearing if such sale is
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   outside the ordinary course of business. 11 U.S.C. § 363(b)(1). In determining whether a
                                        LOS ANGELES, CALIFORNIA




                                                                  13   transaction is “ordinary course” for purposes of Bankruptcy Code section 363, courts apply two
                                           ATTORNEYS AT LAW




                                                                  14   tests: (a) the horizontal dimension test, which considers whether the transaction is common in the
                                                                  15   debtor’s industry; and (b) the vertical dimension test, which considers whether the proposed
                                                                  16   transaction accords with the reasonable expectations of creditors as to the particular debtor.
                                                                  17   Burlington Northern Railroad Co. v. Dant & Russell, Inc. (In re Dant & Russell, Inc.), 853 F.2d 700,
                                                                  18   704-06 (9th Cir. 1988). If both tests are satisfied, the court must conclude that the challenged
                                                                  19   transaction occurred in the debtor’s ordinary course of business. Id. at 705; see also Credit Alliance
                                                                  20   Corp. v. Idaho Asphalt Supply, Inc. (In re Blumer), 95 B.R. 143, 147 & n.4 (B.A.P. 9th Cir. 1988)
                                                                  21   (stating that “the Ninth Circuit has determined that a transaction which meets both the ‘horizontal’
                                                                  22   and ‘vertical’ dimension tests is in the ordinary course of business[,]” but “[i]t is unclear whether
                                                                  23   Dant & Russell requires both the ‘horizontal’ and ‘vertical’ dimension tests to be satisfied”); In re
                                                                  24   Media Cent., Inc., 115 B.R. 119, 124 (Bankr. E.D. Tenn. 1990) (“If either test or dimension is not
                                                                  25   satisfied, most likely the disputed transaction is not in the ordinary course of business.”).
                                                                  26           The procedures proposed herein contemplate that the Debtor will execute recordable DOT
                                                                  27   Assignments where requested to facilitate a borrower refinancing of a Sold Home Loan. As
                                                                  28   discussed above, the Debtor formerly operated for years as an originator, servicer, and seller of


                                                                   Case: 19-51455         Doc# 47   Filed: 08/05/197 Entered: 08/05/19 16:27:57            Page 7 of 25
                                                                       DOCS_LA:323484.3 36859/002
                                                                   1   mortgage loans. Executing recordable lien assignments is a common transaction in the Debtor’s

                                                                   2   former industry and squarely within a typical business dealing of this debtor. Moreover, the Debtor

                                                                   3   has no further economic interest in the mortgage loans at issue, and no prejudice to creditors will

                                                                   4   result from effectuating the DOT Assignments. Consequently, the relief sought herein is within the

                                                                   5   ordinary course of business under both of the horizontal and vertical dimensions tests.

                                                                   6           However, even if section 363(b)(1) applies, the proposed procedures herein satisfy the

                                                                   7   applicable standards. A trustee’s application of his or her sound business judgment in the use, sale,

                                                                   8   or lease of property is subject to great judicial deference. See, e.g., In re Moore, 110 B.R. 924

                                                                   9   (Bankr. C.D. Cal. 1990); In re Canyon P’ship, 55 B.R. 520 (Bankr. S.D. Cal. 1985); see also Walter

                                                                  10   v. Sunwest Bank (In re Walter), 83 B.R. 14, 19-20 (B.A.P. 9th Cir. 1988) (“[T]here must be some

                                                                  11   articulated business justification for using, selling, or leasing the property outside the ordinary
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   course of business . . . whether the proffered business justification is sufficient depends on the facts
                                        LOS ANGELES, CALIFORNIA




                                                                  13   of the case. As the Second Circuit held in Lionel, the bankruptcy judge should consider all salient
                                           ATTORNEYS AT LAW




                                                                  14   factors pertaining to the proceeding and, accordingly, act to further the diverse interests of the

                                                                  15   debtor, creditors and equity holders, alike.”).

                                                                  16           In interpreting section 363(b)(1) of the Bankruptcy Code, courts have held that a transaction

                                                                  17   involving property of the estate generally should be approved where the debtor or trustee can

                                                                  18   demonstrate “some articulated business justification for using, selling, or leasing property outside of

                                                                  19   the ordinary course of business.” In re Continental Airlines, Inc., 780 F.2d 1223, 1226 (5th Cir.

                                                                  20   1986); accord In re Lionel Corp., 722 F.2d 1063, 1071 (2d Cir. 1983); Walter, 83 B.R. at 19-20;

                                                                  21   In re Curlew Valley Assocs., 14 B.R. 506, 513-14 (Bankr. D. Utah 1981).

                                                                  22           The Debtor believes that, under the circumstances, the proposed procedures for handling lien

                                                                  23   release or assignment requests from borrowers of Sold Home Loans constitute a sound exercise of

                                                                  24   the Debtor’s business judgment. As discussed above, the Debtor has no economic interest in the

                                                                  25   Sold Home Loans or the liens obtained as security therefor. Faced with a backlog of pending lien

                                                                  26   release or assignment requests from borrowers who are trying to refinance their loans and where the

                                                                  27   Debtor is still on title as a lien holder, the Debtor is not in a position to release the liens directly, as it

                                                                  28   sold the underlying loans and assigned the rights in the liens, typically as soon as within a few days


                                                                   Case: 19-51455         Doc# 47    Filed: 08/05/198 Entered: 08/05/19 16:27:57               Page 8 of 25
                                                                       DOCS_LA:323484.3 36859/002
                                                                   1   to a couple of weeks of closing of the loan. The Debtor can, however, efficiently remove itself from

                                                                   2   these situations where the Debtor is able to verify the loans as having been sold pursuant to a review

                                                                   3   of the mortgage loan tape by executing a recordable DOT Assignment. The procedures proposed

                                                                   4   herein will enable the Debtor to process borrower requests expeditiously, without the need for a

                                                                   5   Court order approving each and every DOT Assignment as a separate use of estate property, and

                                                                   6   upon adequate notice to creditors and opportunity to object. The relief sought is, therefore,

                                                                   7   supported by sound business reasons and is in the best interests of the Debtor and its estate.

                                                                   8           2.       “Cause” Exists to Authorize the Debtor to Enter into RFS Stipulations with

                                                                   9                    Respect to the Third Party Foreclosure Actions Pursuant to the Proposed

                                                                  10                    Procedures

                                                                  11           A bankruptcy court shall lift the automatic stay for cause. 11 U.S.C. § 362(d)(1). Because
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   there is no clear definition of what constitutes “cause,” discretionary relief from the stay must be
                                        LOS ANGELES, CALIFORNIA




                                                                  13   determined on a case-by-case basis. MacDonald v. MacDonald (In re MacDonald), 755 F.2d 715,
                                           ATTORNEYS AT LAW




                                                                  14   717 (9th Cir.1985); Kronemyer v. Am. Contractors Indemn. Co. (In re Kronemyer), 405 B.R. 915,

                                                                  15   921 (9th Cir. BAP 2009). It is within the sound discretion of the bankruptcy court to determine

                                                                  16   whether to grant relief from the automatic stay to allow litigation to continue. Piombo Corp. v.

                                                                  17   Castlerock Properties (In re Castlerock Properties), 781 F.2d 159 (9th Cir. 1986); Christensen v.

                                                                  18   Tucson Estates, Inc. (In re Tucson Estates, Inc.), 912 F.2d 1162, 1166 (9th Cir. 1990).

                                                                  19           Courts evaluate several non-exclusive factors to determine if cause exists to permit pending

                                                                  20   litigation to continue in another forum. In re Curtis, 40 B.R. 795, 799-800 (Bankr. D. Utah 1984);

                                                                  21   Plumberex, 311 B.R. at 559. These factors are: (a) Whether the relief will result in a partial or

                                                                  22   complete resolution of the issues; (b) The lack of any connection with or interference with the

                                                                  23   bankruptcy case; (c) Whether the so-called “foreign” proceeding involves the debtor as a fiduciary;

                                                                  24   (d) Whether a specialized tribunal has been established to hear the particular cause of action and

                                                                  25   whether that tribunal has the expertise to hear such cases; (e) Whether the debtor’s insurance carrier

                                                                  26   has assumed full financial responsibility for defending the litigation; (f) Whether the action

                                                                  27   essentially involves third parties, and the debtor functions only as a bailee or conduit for the goods or

                                                                  28   proceeds in question; (g) Whether the litigation in another forum would prejudice the interests of


                                                                   Case: 19-51455         Doc# 47    Filed: 08/05/199 Entered: 08/05/19 16:27:57          Page 9 of 25
                                                                       DOCS_LA:323484.3 36859/002
                                                                   1     other creditors, the creditor’s committee and other interested parties; (h) Whether the judgment claim

                                                                   2     arising from the foreign action is subject to equitable subordination; (i) Whether movant’s success in

                                                                   3     the foreign proceeding would result in a judicial lien avoidable by the debtor under Section 522(f);

                                                                   4     (j) The interests of judicial economy and the expeditious and economical determination of litigation

                                                                   5     for the parties; (k) Whether the foreign proceedings have progressed to the point where the parties

                                                                   6     are prepared for trial, and (l) the impact of the stay and the “balance of hurt.” See also Sonnax

                                                                   7     Indus., Inc. v. Tri Component Prods. Corp. (In re Sonnax Indus., Inc.), 907 F.2d 1280, 1286 (2d Cir.

                                                                   8     1990); Hui Wang v. Votteler (In re Hui Wang), 2010 Bankr. LEXIS 5038 (BAP 9th Cir. 2010)

                                                                   9     (finding “cause” to grant relief from stay to continue debtor’s appeal based on Curtis factors). Not

                                                                  10     all of the twelve factors are relevant in every case. Nor is a court required to give each of the factors

                                                                  11     equal weight in making its determination. Plumberex, 311 B.R. at 560.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12               Here, all of the relevant Curtis factors weigh in favor of the Debtor’s entry into RFS
                                        LOS ANGELES, CALIFORNIA




                                                                  13     Stipulations pursuant to the procedures proposed herein. First, under the proposed procedures, the
                                           ATTORNEYS AT LAW




                                                                  14     Debtor may only enter into RFS Stipulations in Third Party Foreclosure Actions. In such actions,

                                                                  15     the Debtor is a defendant in the litigation solely in its capacity as the titular holder of a lien that will

                                                                  16     be foreclosed upon in the litigation. Specifically, the procedures require that, to enter into a RFS

                                                                  17     Stipulation, the Debtor must verify by review of the mortgage loan tape that it has already sold the

                                                                  18     underlying loan and assigned away all of its rights to the buyer and that the estate has no other

                                                                  19     economic interest in the litigation. Accordingly, Curtis factors 6, 7, and 9 weigh in favor of the

                                                                  20     relief sought. Second, the RFS Stipulations will enable substantial litigation – multiple pending

                                                                  21     actions around the country to date – to be resolved by the parties that in fact have an actual economic

                                                                  22     interest in the litigation, without interference from the bankruptcy case and without giving rise to any

                                                                  23     claims against or unnecessary administrative costs to the estate. Among other things, entry into the

                                                                  24     RFS Stipulations avoids the necessity of the plaintiffs to file relief from stay motions with the Court.

                                                                  25     Additionally, the RFS Stipulations condition relief from automatic stay upon a release of any claims

                                                                  26     of the plaintiff, thereby eliminating the possibility of default judgments for court costs. Accordingly,

                                                                  27     Curtis factors 1, 2, 10, and 12 also weigh in favor of the relief sought herein. Finally, the Debtor

                                                                  28


                                                                       Case: 19-51455        Doc# 47                  10 Entered: 08/05/19 16:27:57
                                                                                                        Filed: 08/05/19                                          Page 10 of
                                                                         DOCS_LA:323484.3 36859/002
                                                                                                                      25
                                                                   1     submits that the Curtis factors 3, 4, 5, 8 and 11 are not relevant and that, even if relevant, they would

                                                                   2     not weigh against the relief sought herein.

                                                                   3             Finally, the procedures specifically contemplate that creditors shall have adequate

                                                                   4     opportunity to object to stay relief prior to any RFS Stipulation becoming effective.

                                                                   5                                                        V.

                                                                   6                         WAIVER OF BANKRUPTCY RULES 4001(A)(3) AND 6004.

                                                                   7             To implement the foregoing successfully, the Debtor seeks a waiver of each of the following,

                                                                   8     to the extent applicable: (a) the fourteen-day (14) stay of an order granting a motion for relief from

                                                                   9     an automatic stay under Bankruptcy Rule 4001(a)(3); (b) the notice requirements under Bankruptcy

                                                                  10     Rule 6004(a); and (c) the fourteen-day (14) stay of an order authorizing the use, sale, or lease of

                                                                  11     property under Bankruptcy Rule 6004(h).
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                                        VI.
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                     NOTICE
                                           ATTORNEYS AT LAW




                                                                  14             The Debtor will serve the notice of this Motion on (a) the Office of the United States Trustee,

                                                                  15     (b) the parties holding the largest twenty unsecured claims, and (c) parties that have filed a request

                                                                  16     for notice of all matters in accordance with Bankruptcy Rule 2002(i). The Debtor submits that such

                                                                  17     notice is sufficient and that no other or further notice is necessary.

                                                                  18                                                       VII.

                                                                  19                                                   CONCLUSION

                                                                  20             Based upon the foregoing, the Debtor respectfully requests that the Court grant the Motion

                                                                  21     and enter an order approving the DOT Assignment/Third Party Foreclosure Action Procedures and

                                                                  22     granting such other relief to the Debtor as the Court deems necessary and appropriate.

                                                                  23     Dated: August 5, 2019                          PACHULSKI STANG ZIEHL & JONES LLP
                                                                  24
                                                                                                                        By: /s/ Malhar S. Pagay__________________
                                                                  25                                                       Jeffrey N. Pomerantz
                                                                                                                           Henry Kevane
                                                                  26                                                       Jeremy V. Richards
                                                                                                                           Malhar S. Pagay
                                                                  27
                                                                                                                             Proposed Attorneys for Home Loan Center, Inc.
                                                                  28


                                                                       Case: 19-51455        Doc# 47                 11 Entered: 08/05/19 16:27:57
                                                                                                       Filed: 08/05/19                                       Page 11 of
                                                                         DOCS_LA:323484.3 36859/002
                                                                                                                     25
                                                                   1                                              EXHIBIT “A”
                                                                   2
                                                                                                                 Proposed Order
                                                                   3

                                                                   4

                                                                   5

                                                                   6

                                                                   7

                                                                   8

                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                         DOCS_LA:323484.3 36859/002
                                                                       Case: 19-51455        Doc# 47   Filed: 08/05/19 Entered: 08/05/19 16:27:57   Page 12 of
                                                                                                                     25
                                                                   1     Jeffrey N. Pomerantz (CA Bar No. 143717)
                                                                         Jeremy V. Richards (CA Bar No. 102300)
                                                                   2     Malhar S. Pagay (CA Bar No. 189289)
                                                                         Pachulski Stang Ziehl & Jones LLP
                                                                   3     10100 Santa Monica Blvd., 13th Floor
                                                                         Los Angeles, CA 90067
                                                                   4     Telephone: 310.277.6910
                                                                         Facsimile: 310.201.0760
                                                                   5     Email: jpomerantz@pszjlaw.com
                                                                                 jrichards@pszjlaw.com
                                                                   6             mpagay@pszjlaw.com

                                                                   7     Henry C. Kevane (CA Bar No. 125757)
                                                                         Pachulski Stang Ziehl & Jones LLP
                                                                   8     150 California St., 15th Floor
                                                                         San Francisco, CA 94111
                                                                   9     Telephone: 415.263.7000
                                                                         Facsimile: 415.263.7010
                                                                  10     Email: hkevane@pszjlaw.com

                                                                  11     Proposed Attorneys for Home Loan Center, Inc.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                      UNITED STATES BANKRUPTCY COURT
                                                                                                          NORTHERN DISTRICT OF CALIFORNIA
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                                  SAN JOSE DIVISION
                                                                  14     In re:                                                          Case No.: 19-51455 (MEH)
                                                                  15     HOME LOAN CENTER, INC.,                                         Chapter 11
                                                                  16                                          Debtor.
                                                                  17                                                                     ORDER APPROVING PROCEDURES
                                                                                                                                         REGARDING ASSIGNMENTS/
                                                                  18                                                                     FORECLOSURE ACTIONS

                                                                  19                                                                     Hearing Date:
                                                                                                                                         Date:    August 29, 2019
                                                                  20                                                                     Time:    10:30 a.m. (Pacific Time)
                                                                  21                                                                     Place:   Courtroom 3020
                                                                                                                                                  280 South First Street
                                                                  22                                                                              San Jose, CA 95113
                                                                                                                                         Judge:   Hon. M. Elaine Hammond
                                                                  23
                                                                                   The Motion for Order Approving Procedures Regarding Assignments/Foreclosure Actions
                                                                  24
                                                                         [Docket No. __] (the “Motion”), submitted by the above-captioned debtor in possession (the
                                                                  25
                                                                         “Debtor”),1 was heard on regular notice by this Court; and the Court, having (a) reviewed the
                                                                  26
                                                                         pleadings filed in support of the Motion, (b) heard the arguments and representations of counsel,
                                                                  27

                                                                  28     1
                                                                             Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.


                                                                         DOCS_LA:323484.3 36859/002
                                                                       Case: 19-51455          Doc# 47       Filed: 08/05/19 Entered: 08/05/19 16:27:57                    Page 13 of
                                                                                                                           25
                                                                   1     (c) determined that notice of the hearing was adequate under the circumstances, and (d) determined

                                                                   2     that good cause exists to the grant the relief requested;

                                                                   3             IT IS HEREBY ORDERED THAT:

                                                                   4             1.       The Motion is GRANTED.

                                                                   5             2.       The DOT Assignment/Third Party Foreclosure Action Procedures are approved:

                                                                   6                      a.          DOT Assignment Notice. The Debtor will file a notice (the “DOT
                                                                                                      Assignment Notice”) setting forth the proposed assignment of one or more
                                                                   7
                                                                                                      deeds of trust and will serve the DOT Assignment Notice via overnight
                                                                   8                                  delivery service, email or fax on (i) the Office of the United States Trustee
                                                                                                      and (ii) the twenty largest unsecured creditors or, in lieu thereof, counsel to
                                                                   9                                  any official committee appointed in the case (collectively, the “DOT
                                                                                                      Assignment/RFS Notice Parties”).
                                                                  10
                                                                                          b.          Content of DOT Assignment Notice. The DOT Assignment Notice shall be
                                                                  11                                  substantially in the form attached as Exhibit B-2 to the Motion. As to each
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                  deed of trust to be assigned, the DOT Assignment Notice shall set forth the
                                                                                                      following information, based on the best of the Debtor’s information: (i) the
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                  loan origination date, (ii) the amount borrowed, (iii) the property address,
                                           ATTORNEYS AT LAW




                                                                                                      (iv) the date the Debtor sold the loan, and (v) the identity of the loan
                                                                  14                                  purchaser/proposed assignee of the deed of trust.
                                                                  15                      c.          Objections to a DOT Assignment. Should a party in interest object to the
                                                                  16                                  Debtor’s proposed assignment of a deed of trust, such party must file and
                                                                                                      serve a written objection (an “Objection”) so that it is filed with this Court and
                                                                  17                                  actually received by the following parties (the “Objection Notice Parties”) no
                                                                                                      later than seven (7) calendar days after the date the DOT Assignment Notice
                                                                  18                                  is filed: (i) the Debtor, Arch & Beam Global, LLC, 2500 Camino Diablo, Ste.
                                                                                                      110, Walnut Creek, California 94597 (Attn: Matthew English); (ii) counsel
                                                                  19                                  to the Debtor, Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica
                                                                  20                                  Blvd., 13th Floor, Los Angeles, California, 90067, Attn: Jeffrey N. Pomerantz,
                                                                                                      Esq., Jeremy V. Richards, Esq., Malhar S. Pagay, Esq., and Pachulski Stang
                                                                  21                                  Ziehl & Jones LLP, 150 California Street, 15th Floor, San Francisco,
                                                                                                      California, 94111, Attn: Henry C. Kevane, Esq.; (iii) counsel to any official
                                                                  22                                  committee of unsecured creditors appointed in this case; and (iv) emailed to
                                                                                                      loan.support@homeloancenterinc.com. Each Objection must state with
                                                                  23                                  specificity the grounds for objecting to the proposed deed of trust assignment.
                                                                  24                                  If no Objection to a DOT Assignment Notice is timely filed and served, the
                                                                                                      Debtor may execute and consummate the applicable DOT Assignment
                                                                  25                                  without further order of the Court.

                                                                  26                      d.          RFS Stipulations, Objections Thereto. The Debtor may enter a RFS
                                                                                                      Stipulation with respect to each pending or future action Third Party
                                                                  27                                  Foreclosure Action in which the Debtor is a defendant, provided that the
                                                                  28                                  Debtor (i) has verified the sale of the applicable Sold Home Loan pursuant to
                                                                                                      a review of the mortgage loan tape, and (ii) otherwise, to the best of the
                                                                                                                                   2
                                                                         DOCS_LA:323484.3 36859/002
                                                                       Case: 19-51455          Doc# 47      Filed: 08/05/19 Entered: 08/05/19 16:27:57             Page 14 of
                                                                                                                          25
                                                                   1                                  Debtor’s knowledge, has no direct or indirect economic interest in the
                                                                                                      outcome of the Third Party Foreclosure Action. Each RFS Stipulation shall
                                                                   2                                  provide for a mutual release of claims, including without limitation any claims
                                                                   3                                  of the plaintiff against the Debtor or the estate for attorneys’ fees and
                                                                                                      expenses that may be awarded to the plaintiff in the Third Party Foreclosure
                                                                   4                                  Action. The Debtor shall file the RFS Stipulation with the Court and serve it
                                                                                                      on the DOT Assignment/RFS Notice Parties by overnight delivery service,
                                                                   5                                  email, or facsimile. If no objection is received by the Objection Notice Parties
                                                                                                      within seven (7) calendar days of filing, the relief set forth in the RFS
                                                                   6                                  Stipulation shall be deemed immediately effective.
                                                                   7
                                                                                          e.          Effects of Filing an Objection to a DOT Assignment Notice or RFS
                                                                   8                                  Stipulation. If a timely Objection to a DOT Assignment Notice or RFS
                                                                                                      Stipulation is filed and received in accordance with the DOT
                                                                   9                                  Assignment/Third Party Foreclosure Action Procedures, the Debtor shall
                                                                                                      schedule a hearing on such Objection and shall provide at least seven (7)
                                                                  10                                  days’ notice of such hearing to the objecting party and the Objection Notice
                                                                                                      Parties. If a hearing is set on a timely Objection to a DOT Assignment and
                                                                  11
                                                                                                      the Court ultimately upholds the Debtor’s determination to assign the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                  applicable deed of trust, then the Debtor may execute and consummate the
                                                                                                      applicable DOT Assignment. If a hearing is set on a timely Objection to a
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                  RFS Stipulation and the Court ultimately upholds the Debtor’s determination
                                           ATTORNEYS AT LAW




                                                                                                      to grant relief from the automatic stay as to the applicable Third Party
                                                                  14                                  Foreclosure Action, the applicable RFS Stipulation shall become immediately
                                                                  15                                  effective.

                                                                  16                      f.          Consent Orders. Any Objection may be resolved without a hearing by an
                                                                                                      order of this Court submitted on a consensual basis by the Debtor, with the
                                                                  17                                  consent of the objecting party.

                                                                  18             3.       The stays imposed pursuant to Bankruptcy Rules 4001(a)(3) and 6004(h) are waived.

                                                                  19             4.       This Order is effective immediately.

                                                                  20             5.       This Court shall retain jurisdiction to hear and determine all matters arising from or

                                                                  21     related to the implementation of this Order.

                                                                  22

                                                                  23                                                 ***END OF ORDER***

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                                 3
                                                                         DOCS_LA:323484.3 36859/002
                                                                       Case: 19-51455          Doc# 47      Filed: 08/05/19 Entered: 08/05/19 16:27:57           Page 15 of
                                                                                                                          25
                                                                   1                                              EXHIBIT “B”
                                                                   2
                                                                                                                 DOT Assignment
                                                                   3

                                                                   4

                                                                   5

                                                                   6

                                                                   7

                                                                   8

                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                         DOCS_LA:323484.3 36859/002
                                                                       Case: 19-51455        Doc# 47   Filed: 08/05/19 Entered: 08/05/19 16:27:57   Page 16 of
                                                                                                                     25
                                                                   1

                                                                   2     RECORDING
                                                                         REQUESTED BY
                                                                   3     ___________________

                                                                   4     AND WHEN RECORDED
                                                                         MAIL TO
                                                                   5     ___________________

                                                                   6
                                                                         _____________________________________________________________________
                                                                   7     APN: __________________ Space above line for Recorder’s Use
                                                                                                   NO CONSIDERATION. NO TAX DUE.
                                                                   8                               Conveyance without consideration to change the
                                                                                                   manner in which the interest of the parties is held.
                                                                   9     Loan No. ________________

                                                                  10                                   ASSIGNMENT OF DEED OF TRUST

                                                                  11
                                                                         FOR VALUE RECEIVED,
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     the undersigned hereby grant[s], assign[s] and transfer[s] to:
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                         __________________, a ________________________, all of its right, title and interest in and to
                                                                  14     that certain Deed of Trust executed by __________ as Trustor to ____________, as Trustee, and
                                                                         recorded on __________, 20__ as Document __________ in the Official Records of ____________
                                                                  15     County, __________.

                                                                  16     TOGETHER with the note, or notes therein described or referred to, the money due, and to become
                                                                         due thereon with interest, and all rights accrued or to accrue under that Deed of Trust.
                                                                  17

                                                                  18
                                                                         Dated: ______________, 20__
                                                                  19
                                                                         HOME LOAN CENTER, INC.,
                                                                  20     a California corporation

                                                                  21
                                                                         __________________________________
                                                                  22     Matthew English, solely in his capacity as
                                                                         Chief Restructuring Officer of
                                                                  23     Home Loan Center, Inc.

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                         DOCS_LA:323484.3 36859/002
                                                                       Case: 19-51455        Doc# 47   Filed: 08/05/19 Entered: 08/05/19 16:27:57     Page 17 of
                                                                                                                     25
                                                                   1                                              EXHIBIT “C”
                                                                   2
                                                                                                              DOT Assignment Notice
                                                                   3

                                                                   4

                                                                   5

                                                                   6

                                                                   7

                                                                   8

                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                         DOCS_LA:323484.3 36859/002
                                                                       Case: 19-51455        Doc# 47   Filed: 08/05/19 Entered: 08/05/19 16:27:57   Page 18 of
                                                                                                                     25
                                                                   1     Jeffrey N. Pomerantz (CA Bar No. 143717)
                                                                         Jeremy V. Richards (CA Bar No. 102300)
                                                                   2     Malhar S. Pagay (CA Bar No. 189289)
                                                                         Pachulski Stang Ziehl & Jones LLP
                                                                   3     10100 Santa Monica Blvd., 13th Floor
                                                                         Los Angeles, CA 90067
                                                                   4     Telephone: 310.277.6910
                                                                         Facsimile: 310.201.0760
                                                                   5     Email: jpomerantz@pszjlaw.com
                                                                                 jrichards@pszjlaw.com
                                                                   6             mpagay@pszjlaw.com

                                                                   7     Henry C. Kevane (CA Bar No. 125757)
                                                                         Pachulski Stang Ziehl & Jones LLP
                                                                   8     150 California St., 15th Floor
                                                                         San Francisco, CA 94111
                                                                   9     Telephone: 415.263.7000
                                                                         Facsimile: 415.263.7010
                                                                  10     Email: hkevane@pszjlaw.com

                                                                  11     Proposed Attorneys for Home Loan Center, Inc.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                    UNITED STATES BANKRUPTCY COURT
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                    NORTHERN DISTRICT OF CALIFORNIA
                                           ATTORNEYS AT LAW




                                                                  14                                                 SAN JOSE DIVISION

                                                                  15     In re:                                                   Case No.: 19-51455 (MEH)

                                                                  16     HOME LOAN CENTER, INC.,                                  Chapter 11

                                                                  17                                       Debtor.                NOTICE OF ASSIGNMENTOF DEED OF
                                                                                                                                  TRUST
                                                                  18
                                                                                                                                  No Hearing Required
                                                                  19
                                                                                         PLEASE TAKE NOTICE that on [●], 2019, the United States Bankruptcy Court for the
                                                                  20     Northern District of California, San Jose Division (the “Bankruptcy Court”) entered an order (the “Procedures
                                                                         Order”) in the above-referenced chapter 11 case of Home Loan Center, Inc. (the “Debtor”), establishing,
                                                                  21     among other things, procedures (the “Procedures”) for the assignment of deeds of trust securing home loans
                                                                         that have been previously sold by the Debtor (each, a “DOT Assignment”).
                                                                  22
                                                                                         PLEASE TAKE FURTHER NOTICE that pursuant to the terms of the Procedures Order,
                                                                  23     the Debtor hereby provides notice of its intent to assign the below-referenced deed of trust. Pursuant to the
                                                                         terms of the Procedures Order, unless a written objection is filed and served in accordance with the terms of
                                                                  24     the Procedures Order, the Debtor may assign the below deed of trust to the applicable buyer:
                                                                  25
                                                                          Loan Origination Date       Amount Borrowed       Property Address            Date of Sale of Loan and
                                                                  26                                                                                        Identity of Loan
                                                                                                                                                      Purchaser/Proposed Assignee
                                                                  27                                                                                      of the Deed of Trust
                                                                  28


                                                                         DOCS_LA:323484.3 36859/002
                                                                       Case: 19-51455        Doc# 47      Filed: 08/05/19 Entered: 08/05/19 16:27:57            Page 19 of
                                                                                                                        25
                                                                   1                      PLEASE TAKE FURTHER NOTICE that objections, if any, to this Notice must be filed
                                                                         and served so that such objection is filed with the Bankruptcy Court and actually received by the following
                                                                   2     parties no later than seven (7) days after the date of this Notice: (i) the Debtor, Arch & Beam Global, LLC,
                                                                         2500 Camino Diablo, Ste. 110, Walnut Creek, California 94597 (Attn: Matthew English); (ii) counsel to the
                                                                   3     Debtor, Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica Blvd., 13th Floor, Los Angeles, California,
                                                                         90067, Attn: Jeffrey N. Pomerantz, Esq., Jeremy V. Richards, Esq., Malhar S. Pagay, Esq., and Pachulski
                                                                   4     Stang Ziehl & Jones LLP, 150 California Street, 15th Floor, San Francisco, California, 94111, Attn: Henry C.
                                                                         Kevane, Esq.; (iii) counsel to any official committee of unsecured creditors appointed in this case; and (iv)
                                                                   5     emailed to loan.support@homeloancenterinc.com (collectively, the “Objection Notice Parties”).

                                                                   6                     PLEASE TAKE FURTHER NOTICE that if an objection to this Notice is timely filed and
                                                                         served, the Debtor shall seek a hearing on such objection and shall provide at least seven (7) days’ notice of
                                                                   7     such hearing to the objecting party and the Objection Notice Parties. If the Court ultimately upholds the
                                                                         Debtor’s determination to assign applicable deed of trust, then the Debtor may execute and consummate the
                                                                   8     applicable DOT Assignment.

                                                                   9     Dated:    ___________, 2019                 PACHULSKI STANG ZIEHL & JONES LLP

                                                                  10

                                                                  11                                                 Jeffrey N. Pomerantz
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                     Henry Kevane
                                                                  12                                                 Jeremy V. Richards
                                                                                                                     Malhar S. Pagay
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                                     Proposed Attorneys for Debtor and Debtor in Possession
                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                               2
                                                                         DOCS_LA:323484.3 36859/002
                                                                       Case: 19-51455        Doc# 47    Filed: 08/05/19 Entered: 08/05/19 16:27:57               Page 20 of
                                                                                                                      25
                                                                   1                                              EXHIBIT “D”
                                                                   2
                                                                                                                 RFS Stipulation
                                                                   3

                                                                   4

                                                                   5

                                                                   6

                                                                   7

                                                                   8

                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                         DOCS_LA:323484.3 36859/002
                                                                       Case: 19-51455        Doc# 47   Filed: 08/05/19 Entered: 08/05/19 16:27:57   Page 21 of
                                                                                                                     25
                                                                   1     Jeffrey N. Pomerantz (CA Bar No. 143717)
                                                                         Jeremy V. Richards (CA Bar No. 102300)
                                                                   2     Malhar S. Pagay (CA Bar No. 189289)
                                                                         Pachulski Stang Ziehl & Jones LLP
                                                                   3     10100 Santa Monica Blvd., 13th Floor
                                                                         Los Angeles, CA 90067
                                                                   4     Telephone: 310.277.6910
                                                                         Facsimile: 310.201.0760
                                                                   5     Email: jpomerantz@pszjlaw.com
                                                                                 jrichards@pszjlaw.com
                                                                   6             mpagay@pszjlaw.com

                                                                   7     Henry C. Kevane (CA Bar No. 125757)
                                                                         Pachulski Stang Ziehl & Jones LLP
                                                                   8     150 California St., 15th Floor
                                                                         San Francisco, CA 94111
                                                                   9     Telephone: 415.263.7000
                                                                         Facsimile: 415.263.7010
                                                                  10     Email: hkevane@pszjlaw.com

                                                                  11     Proposed Attorneys for Home Loan Center, Inc.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                   UNITED STATES BANKRUPTCY COURT
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                   NORTHERN DISTRICT OF CALIFORNIA
                                           ATTORNEYS AT LAW




                                                                  14                                               SAN JOSE DIVISION

                                                                  15     In re:                                               Case No.: 19-51455 (MEH)

                                                                  16     HOME LOAN CENTER, INC.,                              Chapter 11

                                                                  17                                     Debtor.              STIPULATION WITH _______________
                                                                                                                              PURSUANT TO 11 U.S.C. § 362
                                                                  18                                                          CONSENTING TO RELIEF FROM STAY
                                                                  19                                                          [No Hearing Required]
                                                                  20

                                                                  21              Home Loan Center, Inc., the above-captioned debtor and debtor in possession (the
                                                                  22     “Debtor”), and _______________ (“Plaintiff”), hereby enter into this stipulation (the
                                                                  23     “Stipulation”), pursuant to Bankruptcy Code section 362, vacating the automatic stay with respect
                                                                  24     to the Debtor in connection with a mortgage loan foreclosure civil action in the ____________
                                                                  25     District of _________ filed by Plaintiff against the Debtor, Case No. ___________ (the
                                                                  26     “Foreclosure Action”).
                                                                  27                                                   RECITALS
                                                                  28              A.      On July 21, 2019, the Debtor commenced its chapter 11 case.

                                                                         DOCS_LA:323484.3 36859/002
                                                                       Case: 19-51455        Doc# 47    Filed: 08/05/19 Entered: 08/05/19 16:27:57       Page 22 of
                                                                                                                      25
                                                                   1             B.       On __________, 20__, Plaintiff commenced the Foreclosure Action.

                                                                   2             C.       The parties hereto agree that the automatic stay with respect to the Foreclosure Action

                                                                   3     can be vacated as to the Debtor, subject to the terms and conditions set forth herein.

                                                                   4                                                 STIPULATION

                                                                   5             WHEREFORE, the Debtor and Plaintiff hereby stipulate by and between themselves, the

                                                                   6     following:

                                                                   7             1.       To the extent applicable and subject to the reservations set forth in this Stipulation,

                                                                   8     the parties hereto agree that the automatic stay under section 362 of the Bankruptcy Code with

                                                                   9     respect to the Debtor and in connection with the Foreclosure Action is hereby vacated.

                                                                  10             2.       Except as otherwise provided in this Stipulation, upon effectiveness of the relief from

                                                                  11     the automatic stay discussed in paragraph 1 hereof, Plaintiff, for itself and its agents, insurers,
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     attorneys, employees, affiliates, successors, and assigns, shall release and discharge the Debtor, its
                                        LOS ANGELES, CALIFORNIA




                                                                  13     estate, and its agents, insurers, attorneys, employees, administrators, predecessors, successors, and
                                           ATTORNEYS AT LAW




                                                                  14     assigns, from any and all claims, demands, controversies, actions, causes of action, suits,

                                                                  15     proceedings, obligations, liabilities, fines, penalties, costs, expenses, attorneys’ fees, and damages of

                                                                  16     whatsoever character, nature, or kind, in law or in equity, whether known or unknown, fixed or

                                                                  17     contingent, and liquidated or unliquidated, which relate to the Foreclosure Action.

                                                                  18             3.       Except as otherwise provided in this Stipulation, the Debtor, for itself and its agents,

                                                                  19     insurers, attorneys, employees, affiliates, successors, and assigns, shall release and discharge

                                                                  20     Plaintiff and its agents, insurers, attorneys, employees, administrators, predecessors, successors, and

                                                                  21     assigns, from any and all claims, demands, controversies, actions, causes of action, suits,

                                                                  22     proceedings, obligations, liabilities, fines, penalties, costs, expenses, attorneys’ fees, and damages of

                                                                  23     whatsoever character, nature, or kind, in law or in equity, whether known or unknown, fixed or

                                                                  24     contingent, and liquidated or unliquidated, which relate to the Foreclosure Action.

                                                                  25             4.       Waiver of Section 1542.        The parties recognize, acknowledge and waive the

                                                                  26     provisions of California Civil Code section 1542, which provides:

                                                                  27             A general release does not extend to claims which the creditor does not know
                                                                                 or suspect to exist in his or her favor at the time of executing the release,
                                                                  28

                                                                                                                             2
                                                                         DOCS_LA:323484.3 36859/002
                                                                       Case: 19-51455        Doc# 47    Filed: 08/05/19 Entered: 08/05/19 16:27:57           Page 23 of
                                                                                                                      25
                                                                   1                which if known by him or her must have materially affected his or her
                                                                                    settlement with the debtor.
                                                                   2

                                                                   3     In waiving the provisions of section 1542 of the California Civil Code, each party acknowledges that

                                                                   4     [he/she/it] may discover facts in addition to or different than those which [he/she/it] now believe to

                                                                   5     be true with respect to the matters released in this Stipulation, but agree that [he/she/it] has taken that

                                                                   6     possibility into account in reaching this settlement, and the releases given in this Stipulation shall

                                                                   7     remain in effect as a full and complete release notwithstanding the discovery or existence of such

                                                                   8     additional or different facts, as to which each party expressly assumes the risk.

                                                                   9                5.    This Stipulation contains the entire agreement between the parties as to its subject

                                                                  10     matter and supersedes any and all prior agreements and undertakings between the parties relating

                                                                  11     thereto.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                6.    This Stipulation may not be modified other than by a signed writing executed by the
                                        LOS ANGELES, CALIFORNIA




                                                                  13     parties.
                                           ATTORNEYS AT LAW




                                                                  14                7.    Each person who executes this Stipulation represents that he or she is duly authorized

                                                                  15     to do so on behalf of the respective party and that each party has full knowledge and has consented

                                                                  16     to this Stipulation.

                                                                  17                8.    This Stipulation may be executed in counterparts, each of which will be deemed an

                                                                  18     original but all of which together constitute one and the same instrument, and it constitutes sufficient

                                                                  19     proof of this Stipulation to present any copy, copies, or faxes signed by the parties to be charged.

                                                                  20                9.    This Stipulation will be exclusively governed by and construed and enforced in

                                                                  21     accordance with the laws of the State of California, without regard to its conflicts of law principles,

                                                                  22     and all claims relating to or arising out of this Stipulation, or the breach thereof, whether sounding in

                                                                  23     contract, tort, or otherwise, will likewise be governed by the laws of the State of California,

                                                                  24     excluding California’s conflicts of law principles. The Bankruptcy Court will retain exclusive

                                                                  25     jurisdiction over all disputes relating to this Stipulation.

                                                                  26                10.   This Stipulation shall be of no force or effect unless and until the first of the

                                                                  27     following two events have occurred: (a) seven (7) days have elapsed since the Debtor has filed the

                                                                  28     Stipulation with the Bankruptcy Court and served the Stipulation on (i) the Office of the United

                                                                                                                              3
                                                                         DOCS_LA:323484.3 36859/002
                                                                       Case: 19-51455        Doc# 47    Filed: 08/05/19 Entered: 08/05/19 16:27:57             Page 24 of
                                                                                                                      25
                                                                   1     States Trustee and (ii) the twenty largest unsecured creditors or, in lieu thereof, counsel to any

                                                                   2     official committee appointed in this case by overnight delivery service, email, or facsimile, and no

                                                                   3     objection to the Stipulation has been received by the Debtor; or (b) the Bankruptcy Court has entered

                                                                   4     a final and non-appealable order approving this Stipulation.

                                                                   5
                                                                         Dated:                                  PACHULSKI STANG ZIEHL & JONES LLP,
                                                                   6                                             counsel to Home Loan Center, Inc.
                                                                   7

                                                                   8                                              Jeffrey N. Pomerantz
                                                                                                                  Henry Kevane
                                                                   9                                              Jeremy V. Richards
                                                                                                                  Malhar S. Pagay
                                                                  10

                                                                  11     Dated:                                  [____________________________________],
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                 counsel to Plaintiff
                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                           4
                                                                         DOCS_LA:323484.3 36859/002
                                                                       Case: 19-51455        Doc# 47   Filed: 08/05/19 Entered: 08/05/19 16:27:57         Page 25 of
                                                                                                                     25
